DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 04/28/2021.
Claims 1-19 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 9,  and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bandlamudi et al. (US 2016/0381285).
Re Claims 1 and 18-19: Bandlamudi et al. {hereinafter referred as “Bandlamudi”} teaches image processing apparatus and method, which includes a processor {herein processor 120 and storage 130 }; and a memory storing a program which, when executed by the processor, causes the processor to: detect a plurality of areas from an image (¶ 67+); execute first determination processing on each of the plurality of areas to determine whether each of the plurality of areas is a candidate {herein candidate images 1810a/b/c/d} for an area including a specific object based on a determination reference value stored in a storage unit (¶ 138+, 189); control an imaging apparatus to capture {herein image capturer 110} a zoom-in image of an area, out of the plurality of areas, determined as the candidate for the area including the specific object in the first determination processing (¶ 67+); receive the captured zoom-in image (¶ 91+); execute second determination processing on the zoom-in image to determine whether the zoom-in image includes the specific object (¶ 148+); and identify the area corresponding to the zoom-in image determined not to include the specific object in the second determination processing, and update the stored determination reference value based on image information of the identified area (¶ 91+, 150).
Re Claim 2: Bandlamudi teaches apparatus and method, wherein it is determined, in the first determination processing, whether each of the plurality of areas is the candidate 1810a/b/c/d for the area including the specific object using the image information for each of the plurality of areas, and wherein the determination reference value is updated based on the image information used in the first determination processing (¶ 162-163+).
Re Claim 7: Bandlamudi teaches apparatus and method, wherein a plurality of the determination reference values is stored in the storage unit, and wherein part of the plurality of determination reference values is updated (¶ 138+, 189+).
Re Claim 9: Bandlamudi teaches apparatus and method, wherein the program when executed by the processor further causes the processor to perform reading processing on the zoom-in image determined to include the specific object in the second determination processing (¶ 71, 185+).
Re Claim 11: Bandlamudi teaches apparatus and method, wherein it is determined, in the second determination processing, whether the zoom-in image includes the specific object based on image information of the zoom-in image (¶ 75+).
Re Claim 12: Bandlamudi teaches apparatus and method, wherein it is determined, in the second determination processing, whether the zoom-in image includes the specific object based on a result obtained by performing character recognition processing and/or matching processing on the zoom-in image (¶ 103+).
Re Claim 13: Bandlamudi teaches apparatus and method, wherein execute the first determination processing and the second determination - 29 -10205117US01 processing are performed sequentially on the plurality of areas, and the determination reference value is acquired from the storage unit after executing the second determination processing on a previous area and before executing the first determination processing on a next area (¶ 10-20, 108-113+).
Re Claim 14: Bandlamudi teaches apparatus and method, wherein the first determination processing is sequentially execute on the plurality of areas, and the first determination processing is executed on a last area based on the determination reference value acquired from the storage unit before executing the first determination processing on a first area (¶ 10-20, 108-113+).
Re Claim 15: Bandlamudi teaches apparatus and method, wherein matching processing is performed between the image and a model image {herein a representative image} including the specific object, and the area is detected from the image based on a result of the matching processing (¶ 81+). 
Re Claim 16: Bandlamudi teaches apparatus and method, wherein a result of determination in the first determination processing and a result of determination in the second determination processing are displayed in association with positions of the plurality of areas in the image (¶ 77+).
Re Claim 17: Bandlamudi teaches apparatus and method, wherein a notification {herein notification module 2873} indicating that the determination reference value is updated is made, if the determination reference value is updated (¶ 229+).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandlamudi et al. (US 2016/0381285) in view of Takahashi et al. (US 2017/0287147).
The teachings of Bandlamudi have been discussed above.
Bandlamudi fails to specifically teach an image feature quantity of the area.
Takahashi et al. teaches determination method and system, which includes an image feature quantity of the area (¶ 406+).
In view of Takahashi et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Bandlamudi an image feature quantity of the area so as to identify an object and predict optimal function.  
Re Claim 8: The teachings of Bandlamudi have been discussed above. Bandlamudi teaches encoding method and file formats for a plurality of image files (¶ 78+).
Bandlamudi fails to specifically teach that the specific object is at least one of a barcode, a quick response (QR) code, or a character string.
Takahashi et al. teaches determination method and system, wherein the specific object is at least one of a barcode, a quick response (QR) code, or a character string (¶ 465+).  
In view of Takahashi et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Bandlamudi that the specific object is at least one of a barcode, a quick response (QR) code, or a character string so as to enable means of encoding, capturing and reading at least one of the plurality images into and/or from a barcode symbol.

Allowable Subject Matter
Claims 4-5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach that 
Re Claim 4: the determination reference value is a predetermined threshold of the image feature quantity, and wherein it is determined that the area is the candidate for the area including the specific object in a case where the image feature quantity of the area is within a range defined by the predetermined threshold;
Re Claim 10: reading processing on the zoom-in image is performed in the second determination processing, to determine that the zoom-in image as a target for reading includes the specific object if the reading processing has succeeded, and to determine that the zoom-in image as the target for the reading does not include the specific object if the reading processing has failed. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kondo et al. (US 2003/0137517) teaches image processor, image signal generator method.
Takeuchi et al. (US 2020/0344406) teaches focus apparatus, method and storage medium.
Yamanaka et al. (US 2015/0125032) teaches object detection device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2876